1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    TRACYE BENARD WASHINGTON,                     Case No. CV 19-169-VAP (KK)
11                             Plaintiff,
12                        v.                        ORDER DISMISSING COMPLAINT
                                                    WITH LEAVE TO AMEND
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
14    REHABILITATION, ET AL.,
15                             Defendants.
16
17
18                                             I.
19                                      INTRODUCTION
20         Plaintiff Tracye Benard Washington (“Washington”), proceeding pro se and in
21   forma pauperis, filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”), Title
22   II of the Americans with Disabilities Act (“ADA”), and Section 504 of the
23   Rehabilitation Act. For the reasons discussed below, the Court dismisses the
24   Complaint with leave to amend.
25   ///
26   ///
27   ///
28   ///
 1                                              II.
 2                        ALLEGATIONS IN THE COMPLAINT
 3         On January 3, 2019, Washington constructively filed1 a Complaint against the
 4   California Department of Corrections and Rehabilitation (“CDCR”) and various
 5   correctional officers at California State Prison – Los Angeles County (“CSP-LAC”),
 6   where Washington was housed at the time of the incidents giving rise to the
 7   Complaint. ECF Docket No. (“Dkt.”) 1. Washington appears to sue defendants J.
 8   Hanks, O. Romo-Munoz, Pressnell, E. Burkhouse, Figueroa, A. Lizama, G.
 9   Hernandez, W. Wingfield, C. King, and John Does2 1-3 in their individual capacity,
10   and defendants Warden Debbie Asuncion, Rosales, M. Tamayo, and John Doe 4 in
11   both their individual and official capacities (collectively with CDCR, “Defendants”).
12   Id.
13   A.    JULY 25, 2018 INCIDENT
14         Washington alleges on July 25, 2018, he was escorted by defendants Hernandez
15   and Wingfield to the Facility D Enhanced Outpatient Administrative Segregation Unit
16   (“ASU”). Dkt. 1 at 11. Washington was upset there were no electrical outlets in his
17   cell for his radio, so he “began banging on the metal door and window calling out to
18   the guards[;] . . . then used his walking cane and struck the rear window causing it to
19
20
21   1 Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading
     to mail to court, the court deems the pleading constructively “filed” on the date it is
22   signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted);
     Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
23   applies to § 1983 suits filed by pro se prisoners”).
     2 “As a general rule, the use of ‘John[/Jane] Doe’ to identify a defendant is not
24   favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Because
25   Washington is unaware of the true names of the unnamed Doe defendants,
     Washington will be given the opportunity to discover the names of the Doe
26   defendants after he files a complaint curing the deficiencies identified in this Order.
     Washington is cautioned that, if he is unable to timely identify the Doe defendants,
27   the claims against the Doe defendants will be subject to dismissal because the Court
     will not be able to order service against defendants who are unidentified. See
28   Augustin v. Dep’t of Public Safety, 2009 WL 2591370, at *3 (D. Hawai’i Aug. 24,
     2009); Williams v. Schwarzenegger, 2006 WL 3486957, at *1 (E.D. Cal. Dec. 1, 2006).
                                                  2
 1   crack.” Id. at 13. Defendant Hernandez came to Washington’s cell door and
 2   informed him defendant Sergeant Tamayo had approved a cell move. Id.
 3         At approximately 1:00 p.m. that day, defendant Hanks secured Washington in
 4   restraints through the food-port, Washington grabbed his cane to stabilize himself,
 5   and the cell door was opened. Dkt. 1 at 14. Defendants Hanks and Romo-Munoz
 6   placed a hand around each of Washington’s arms and pulled him backwards out of
 7   the cell. Id. Defendant Hernandez approached Washington from behind and
 8   “grabbed his walking cane out of his grip and walked away.” Id.
 9         Defendants Hanks and Romo-Munoz escorted Washington to cell 144 in
10   Section C of the housing unit. Dkt. 1 at 15. Defendants Hernandez, Lizama, and
11   Pressnell were standing in front of cell 144. Id. Defendant Burkhouse, who was the
12   ASU control booth officer at the time, began closing the cell door. Id. At the same
13   time, defendants Hanks and Romo-Munoz “began nudging [Washington] towards the
14   closing cell door.” Id. The door shut, pinning Washington in the door frame with his
15   left leg stuck in the door for “nearly one minute.” Id. at 16-17. Defendants Hanks,
16   Romo-Munoz, Pressnell, Hernandez, and Lizama stood at the cell door “laughing and
17   cursing” at Washington. Id.
18         When the door opened, as Washington was attempting to regain his balance,
19   Washington was “snatched forward out of the cell” and defendant Lizama hit
20   Washington in the left temple with “a closed glove fist.” Dkt. 1 at 17. Defendants
21   Hanks and Romo-Munoz “slammed [Washington] to the concrete pavement head
22   first.” Id. Washington briefly lost consciousness and awoke to being kicked in the
23   back. Id. As two unidentified officers pulled Washington to a wheelchair to put him
24   in his cell, a psychiatric technician approached and directed medical staff to take
25   Washington to the medical clinic. Id. at 18. Washington was then transported to
26   Antelope Valley Hospital. Id.
27   B.    ANTELOPE VALLEY HOSPITAL INCIDENT
28
                                                 3
 1         While at Antelope Valley Hospital, defendant Figueroa denied medical
 2   personnel permission to take a statement from Washington, photograph his injuries,
 3   or obtain his social history or “other medically necessary information in order to
 4   adequately assess and treat him.” Dkt. 1 at 19. Washington was diagnosed with
 5   Acute Flaccid Paralysis and discharged from the hospital on July 27, 2018. Id. Upon
 6   returning to CSP-LAC, Washington was issued a wheelchair. Id. at 20.
 7   C.    NOVEMBER 14, 2018 INCIDENT
 8         On November 14, 2018, defendant John Doe 1 came to Washington’s cell to
 9   take him to an appointment. Dkt. 1 at 20. Defendant John Doe 1 opened the food-
10   port to place restraints on Washington. Id. at 21. Washington wheeled himself over
11   to the cell door and placed his hands through the food-port. Id. Defendant John
12   Doe 1 secured the handcuffs on Washington’s wrists and held the attached waist-
13   chain. Id. Defendant John Doe 1 instructed Washington to stand up so he could
14   secure the chains around his waist, but Washington told him he could not stand. Id.
15         Defendant John Doe 1 called out to the other officers in the area – defendants
16   Rosales, Lizama, Hernandez, Wingfield, and King – who approached the cell. Id. at
17   22. Defendant John Doe 1 along with defendants Rosales, Lizama, Hernandez,
18   Wingfield, and King then pulled the chains with enough force that Washington was
19   “snatched out of his wheelchair, his entire arms going out of the food-port, his knees
20   pinned to and being scraped in the cell door.” Id. Washington was held in this
21   position for approximately twenty seconds. Id. Defendants John Does 2 and 3 were
22   nearby, but ignored Washington’s yells for help. Id. Defendants finally released the
23   chains and pushed Washington back onto his wheelchair. Id. Defendants Rosales,
24   Wingfield, Hernandez, and King remained at Washington’s cell door taunting him
25   until Washington used his cane to crack his cell window, at which point they laughed
26   and walked away. Id. at 24.
27   ///
28   ///
                                                4
 1   D.    CAUSES OF ACTION AND REQUEST FOR RELIEF
 2         Based on these allegations, Washington lists the following thirteen causes of
 3   action:
 4         (1)    Excessive force
 5         (2)    Deliberate indifference to a serious medical need
 6         (3)    Elderly abuse
 7         (4)    Abuse of the mentally ill
 8         (5)    Abuse of the disabled
 9         (6)    Obstruction of justice
10         (7)    Violation of the Due Process Clause of the Fourteenth Amendment
11         (8)    Violation of the Eighth Amendment
12         (9)    Violation of Americans with Disabilities Act
13         (10)   Violation of Section 504 of the Rehabilitation Act
14         (11)   Failure to supervise
15         (12)   Failure to train
16         (13)   Failure to intervene
17   Dkt. 1 at 5. While it is not entirely clear which claims apply to each defendant, it
18   appears (1) all defendants are sued for violations of the ADA and Section 504 of the
19   Rehabilitation Act; (2) only defendant Figueroa is sued for obstruction of justice; (3)
20   only defendants Figueroa and John Doe 4 are sued for deliberate indifference to
21   medical need; (4) the failure to train and supervise claims apply to defendants CDCR,
22   Asuncion, Rosales, and Tamayo; and (5) the excessive force, failure to intervene, and
23   presumably the Eighth Amendment claims apply to defendants Hanks, Rosales,
24   Romo-Munoz, Pressnell, Burkhouse, Lizama, Hernandez, Wingfield, King, and John
25   Does 1, 2, and 3.
26         Washington seeks compensatory and punitive damages as well as an injunction
27   requiring CDCR to (1) install audio/video surveillance at CSP-LAC in the ASU and
28   (2) replace correctional officers in CSP-LAC’s Mental Health Services Delivery
                                                 5
 1   System and at the Enhanced Outpatient level of care with Medical Technical
 2   Assistants. Dkt. 1 at 25.
 3                                               III.
 4                                 STANDARD OF REVIEW
 5          Where a plaintiff is a prisoner or proceeding in forma pauperis, a court must
 6   screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to dismiss
 7   the case at any time if it concludes the action is frivolous or malicious, fails to state a
 8   claim on which relief may be granted, or seeks monetary relief against a defendant
 9   who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see Barren v.
10   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
11          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
12   “short and plain statement of the claim showing that the pleader is entitled to relief.”
13   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
14   screening purposes, a court applies the same pleading standard as it would when
15   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
16   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
17          A complaint may be dismissed for failure to state a claim “where there is no
18   cognizable legal theory or an absence of sufficient facts alleged to support a
19   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
20   considering whether a complaint states a claim, a court must accept as true all of the
21   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
22   2011). However, the court need not accept as true “allegations that are merely
23   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
24   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
25   need not include detailed factual allegations, it “must contain sufficient factual matter,
26   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
27   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
28   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
                                                  6
 1   “allows the court to draw the reasonable inference that the defendant is liable for the
 2   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
 3   underlying facts to give fair notice and to enable the opposing party to defend itself
 4   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
 5         “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
 6   however inartfully pleaded, must be held to less stringent standards than formal
 7   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
 8   However, liberal construction should only be afforded to “a plaintiff’s factual
 9   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
10   339 (1989), and a court need not accept as true “unreasonable inferences or assume
11   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
12   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
13         If a court finds the complaint should be dismissed for failure to state a claim,
14   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
15   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
16   appears possible the defects in the complaint could be corrected, especially if the
17   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
18   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
19   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
20   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
21                                                IV.
22                                       DISCUSSION
23   A.    THE COMPLAINT FAILS TO COMPLY WITH RULE 8
24         1.     Applicable Law
25         Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
26   “short and plain statement of the claim showing the pleader is entitled to relief,” and
27   “[e]ach allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(a), (d).
28   “[T]he ‘short and plain statement’ must provide the defendant with ‘fair notice of
                                                  7
 1   what the plaintiff’s claim is and the grounds upon which it rests.’” Dura Pharms., Inc.
 2   v. Broudo, 544 U.S. 336, 346, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005); McHenry v.
 3   Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (holding a complaint is subject to dismissal
 4   if “one cannot determine from the complaint who is being sued, [and] for what
 5   relief”). “Experience teaches that, unless cases are pled clearly and precisely, issues
 6   are not joined, discovery is not controlled, the trial court’s docket becomes
 7   unmanageable, the litigants suffer, and society loses confidence in the court’s ability to
 8   administer justice.” Bautista v. L.A. Cty., 216 F.3d 837, 841 (9th Cir. 2000).
 9          Rule 8(a) “requires a ‘showing,’ rather than a blanket assertion, of entitlement
10   to relief.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3, 127 S. Ct. 1955, 167
11   L. Ed. 2d 929 (2007). A complaint must contain enough facts to “state a claim to
12   relief that is plausible on its face,” allowing the “court to draw the reasonable
13   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
14   678.
15          2.    Analysis
16          First, it is difficult to determine from the Complaint “who is being sued, for
17   what relief, and on what theory”. See McHenry, 84 F.3d at 1178. On page 5 of the
18   Complaint, Washington lists thirteen causes of action. Dkt. 1 at 5. On pages 3-4 and
19   8-10, Washington lists Defendants and states what each is being sued for. Id. at 3-4,
20   8-10. However, some claims listed on page 5, such as “elderly abuse”, are not
21   mentioned elsewhere in the Complaint. Similarly, some claims listed with particular
22   defendants on pages 3-4, such as “failure to protect”, “discrimination”, or “failure to
23   report,” do not appear on the list on page 5. In addition, the statement of facts
24   mentions at least two unnamed officers in addition to the four doe defendants
25   previously listed. Id. at 18. It is, therefore, unclear whether Washington intended to
26   sue these two additional officers. See id.
27          Second, the statement of facts does not mention defendants Asuncion or John
28   Doe 4. See dkt. 1 11-24. Therefore, Washington has failed to allege any facts that
                                                  8
 1   could state a claim against defendants Asuncion or John Doe 4. See Twombly, 550
 2   U.S. at 555 n.3.
 3          Ultimately, the Court cannot determine (1) what claims Washington seeks to
 4   bring; (2) which defendants Washington seeks to sue; and (3) the underlying facts for
 5   each claim and defendant. Unclear pleadings, like the Complaint, that “leav[e] it to
 6   the Court to figure out what the full array of [Plaintiff’s] claims is and upon what
 7   federal law, and upon what facts, each claim is based,” are subject to dismissal. Little
 8   v. Baca, No. CV 13–0373-PA (RZ), 2013 WL 436018, at *3 (C.D. Cal. Feb. 1, 2013).
 9   As such, the Complaint is subject to dismissal for failure to comply with Rule 8. See
10   McHenry, 84 F.3d at 1177. If Washington chooses to file an amended complaint, he
11   must clearly identify the legal and factual basis for each defendant’s alleged liability.
12   B.     THE REQUEST FOR INJUNCTIVE RELIEF MUST BE STRICKEN
13          1.     Applicable Law
14          “[A] court’s equitable power lies only over the merits of the case or controversy
15   before it.” Pacific Radiation Oncology, LLC v. Queen’s Medical Center, 810 F.3d
16   631, 633 (9th Cir. 2015). Without a “relationship or nexus [between the requested
17   injunction and the harm alleged], the district court lacks authority to grant the relief
18   requested.” Id. at 636-37. Therefore, “[w]hen a plaintiff seeks injunctive relief based
19   on claims not pled in the complaint, the court does not have the authority to issue an
20   injunction.” Id. at 633.
21          2.     Analysis
22          Washington requests that the Court issue an injunction requiring CDCR to (1)
23   install audio/video surveillance at CSP-LAC in the ASU and (2) replace correctional
24   officers in CSP-LAC’s Mental Health Services Delivery System and at the Enhanced
25   Outpatient level of care with Medical Technical Assistants. Dkt. 1 at 25. However,
26   Washington does not allege a sufficient relationship or nexus between his claims and
27   his requested injunctive relief. The underlying claim in the Complaint appears to be
28   that Defendants violated Washington’s Eighth Amendment rights, the ADA, and the
                                                  9
 1   Rehabilitation Act when they used excessive force against him on two occasions.
 2   Dkt. 1 at 11-24. Washington does not allege these claims arose from a lack of video
 3   surveillance or Medical Technical Assistants, nor does he allege any “relationship or
 4   nexus” between his excessive force claims and the requested relief. See Pacific
 5   Radiation Oncology, 810 F.3d at 636-37. It is entirely speculative that video
 6   surveillance or medical training would have deterred or prevented the alleged assaults.
 7   Thus, because Washington fails to allege a sufficient relationship, the “court lacks the
 8   authority to grant the relief requested,” and Washington’s request for injunctive relief
 9   must be dismissed.
10   C.    THE COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF
11         UNDER THE ADA OR REHABILITATION ACT
12         1.     Applicable Law
13         Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
14   seq., and Section 504 of the Rehabilitation Act of 1973, as amended and codified in 29
15   U.S.C. § 794(a), prohibit discrimination on the basis of disability in the programs,
16   services or activities of a public entity. Title II of the ADA and Section 504 of the
17   Rehabilitation Act apply to inmates within state prisons. See Pennsylvania Dept. of
18   Corrections v. Yeskey, 524 U.S. 206, 210, 118 S. Ct. 1952, 141 L. Ed. 2d 215 (1998);
19   see also Armstrong v. Wilson, 124 F.3d 1019, 1023 (9th Cir. 1997). However, Title II
20   of the ADA and Section 504 of the Rehabilitation Act only afford causes of action
21   against public entities, and do not encompass public officials sued in their individual
22   capacities.3 29 U.S.C. §§ 794, 794a; 42 U.S.C. § 12132; Miranda B. V. Kitzhaber, 328
23
24
25   3 In the Ninth Circuit, state agencies are not entitled to Eleventh Amendment
26   sovereign immunity from suit under Title II of the ADA. Phiffer v. Columbia River
     Correctional Institute, 384 F.3d 791, 792 (9th Cir.2004) (per curiam). As to the
27   Rehabilitation Act, the Ninth Circuit has held that “[b]ecause California accepts
     federal funds under the Rehabilitation Act, California has waived any immunity under
28   the Eleventh Amendment” as to that Act’s anti-discrimination provisions. See Clark
     v. State of California, 123 F.3d 1267, 1271 (9th Cir. 1997).
                                                 10
 1   F.3d 1181, 1187 (9th Cir. 2003); Roberts v. California Dep’t of Corr. & Rehab., No.
 2   EDCV 16-1929 CJC (JC), 2017 WL 3635175, at *9 (C.D. Cal. Aug. 22, 2017).
 3          To state a claim for violation of Title II of the ADA or Section 504 of the
 4   Rehabilitation Act, a plaintiff must show that (1) he is a qualified individual with a
 5   disability; (2) he was excluded from participation in or otherwise discriminated against
 6   with regard to a public entity’s services, programs, or activities; (3) such exclusion or
 7   discrimination was by reason of his disability; and (4) for a Rehabilitation Act claim,
 8   the public entity receives federal financial assistance. Lovell v. Chandler, 303 F.3d
 9   1039, 1052 (9th Cir. 2002), cert. denied, 537 U.S. 1105 (2003).
10          To recover monetary damages under the ADA, Plaintiff must show intentional
11   discrimination on the part of state officials. Duvall v. County of Kitsap, 260 F.3d
12   1124, 1138 (9th Cir. 2001). The test for intentional discrimination is deliberate
13   indifference. Id. A defendant acts with deliberate indifference only if (1) the
14   defendant has knowledge from which an inference could be drawn that a harm to a
15   federally protected right is substantially likely, and (2) the defendant actually draws
16   that inference and fails to act upon the likelihood. See id. at 1138-39.
17          2.     Analysis
18          As an initial matter, “Title II of the ADA and Section 504 of the
19   R[ehabilitation] A[ct] do not authorize claims against State officials in their individual
20   capacities.” Hayes v. Voong, 709 F. App’x 494, 495 (9th Cir. 2018) 4; Roberts, 2017
21   WL 3635175, at *9. Therefore, the ADA and Rehabilitation Act claims against
22   Defendants in their individual capacity are subject to dismissal.
23          In addition, Washington fails to allege facts showing intentional discrimination.
24   Therefore, Washington cannot recover monetary damages under the ADA or
25   Rehabilitation Act. See Duvall, 260 F.3d at 1138.
26
27
28
     4The Court may cite to unpublished Ninth Circuit opinions issued on or after January
     1, 2007. U.S. Ct. App. 9th Cir. R. 36-3(b); Fed. R. App. P. 32.1(a).
                                                11
 1          Moreover, Washington does not appear to allege that he was denied the
 2   benefits of CDCR services, programs, or activities, or was otherwise discriminated
 3   against by the public entity solely by reason of his disability. See, e.g., Hewitt v. Luis,
 4   No. 3:11-CV-00598-RCJ, 2013 WL 4702266, at *9 (D. Nev. July 2, 2013), report and
 5   recommendation adopted, No. 3:11-CV-00598-RCJ, 2013 WL 4710392 (D. Nev. Aug.
 6   30, 2013) (finding confiscating plaintiff’s cane for nine days could not support an
 7   ADA or Rehabilitation Act discrimination claim because plaintiff’s claim sounded in
 8   medical negligence rather than discriminatory denial of services, programs, or
 9   activities). To the extent Washington seeks to sue Defendants for alleged inadequate
10   healthcare under the ADA or Rehabilitation Act, such a claim fails as a matter of law.
11   See Gordy v. Agamyan, No. CV 18-2590-GW (JPR), 2018 WL 3129779, at *4 (C.D.
12   Cal. June 22, 2018); Figueira ex rel. Castillo v. Cnty. of Sutter, No. 2:15–cv–00500–
13   KJM–AC, 2015 WL 6449151, at *8–9 (E.D. Cal. Oct. 23, 2015) (dismissing
14   ADA/Rehabilitation Act claims arising from suicide of mentally ill inmate following
15   allegedly inadequate health care in custody; noting that “[t]he defendants cannot have
16   violated the ADA by failing to attend to the medical needs of disabled prisoners”).
17   Hence, Washington’s ADA and Rehabilitation Act claims are subject to dismissal.
18   D.     THE ELEVENTH AMENDMENT BARS ALL SECTION 1983
19          CLAIMS (1) AGAINST DEFENDANT CDCR OR (2) FOR
20          MONETARY DAMAGES AGAINST DEFENDANTS ASCUNCION,
21          ROSALES, TAMAYO, OR JOHN DOE 4 IN THEIR OFFICIAL
22          CAPACITY
23          1.     Applicable Law
24          “The Eleventh Amendment prohibits federal courts from hearing suits brought
25   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951
26   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State School & Hosp. v. Halderman,
27   465 U.S. 89, 100, 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984)). This jurisdictional bar
28   includes “suits naming state agencies and departments as defendants,” and it applies
                                                  12
 1   whether a plaintiff “seek[s] damages or injunctive relief.” Id.; Pennhurst State School,
 2   465 U.S. at 102. “[A]n entity with Eleventh Amendment immunity is not a “person”
 3   within the meaning of § 1983.” Howlett By & Through Howlett v. Rose, 496 U.S.
 4   356, 365, 110 S. Ct. 2430, 110 L. Ed. 2d 332 (1990).
 5         As to state officials sued in their official capacity, the Eleventh Amendment
 6   immunizes state officials sued in their official capacity from claims for retrospective
 7   relief (including monetary damage claims) but does not immunize them from claims
 8   for prospective relief (such as forward-looking injunctive relief). Kentucky v.
 9   Graham, 473 U.S. 159, 169-70, 105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985); Edelman v.
10   Jordan, 415 U.S. 651, 94 S. Ct. 1347, 39 L. Ed. 2d 662 (1974); Ex Parte Young, 209
11   U.S. 123, 28 S. Ct. 441, 52 L. Ed. 2d 714 (1908).
12         2.     Analysis
13         Here, to the extent Washington seeks to sue CDCR, those claims are barred
14   because CDCR is protected by the Eleventh Amendment and cannot be sued under
15   Section 1983. See Brown v. California Dep’t of Corr., 554 F.3d 747, 752 (9th Cir.
16   2009) (affirming district court holding that CDCR is entitled to Eleventh Amendment
17   immunity). In addition, to the extent Washington seeks to sue defendants Asuncion,
18   Rosales, Tamayo, or John Doe 4, who are state employees, in their official capacity for
19   monetary damages, the Eleventh Amendment bars such claims. See Kentucky v.
20   Graham, 473 U.S. at 169–70 (holding the Eleventh Amendment bar “remains in
21   effect when State officials are sued for damages in their official capacity”). Thus,
22   Washington’s Section 1983 claims against CDCR and for monetary damages against
23   defendants Asuncion, Rosales, or Tamayo in their official capacity are subject to
24   dismissal.
25   ///
26   ///
27   ///
28   ///
                                                13
 1   E.     THE COMPLAINT FAILS TO STATE A CLAIM AGAINST
 2          DEFENDANT FIGUEROA
 3          1.     Applicable Law
 4          Prison officials “violate the Eighth Amendment if they are ‘deliberately
 5   indifferent to a prisoner’s serious medical needs.’” Peralta v. Dillard, 744 F.3d 1076,
 6   1081 (9th Cir. 2014) (quoting Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 50 L.
 7   Ed. 2d 251 (1976) (alterations omitted)); see also Farmer v. Brennan, 511 U.S. 825,
 8   828, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). To assert a deliberate indifference
 9   claim, a prisoner plaintiff must show the defendant: (1) deprived him of an objectively
10   serious medical need, and (2) acted with a subjectively culpable state of mind. Wilson
11   v. Seiter, 501 U.S. 294, 297, 111 S. Ct. 2321, 115 L. Ed. 2d 271 (1991).
12          “A medical need is serious if failure to treat it will result in ‘significant injury or
13   the unnecessary and wanton infliction of pain.’” Peralta, 744 F.3d at 1081 (quoting
14   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)). “A prison official is deliberately
15   indifferent to [a serious medical] need if he ‘knows of and disregards an excessive risk
16   to inmate health.’” Id. at 1082 (quoting Farmer, 511 U.S. at 837). The “official must
17   both be aware of facts from which the inference could be drawn that a substantial risk
18   of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at
19   837.
20          Deliberate indifference “requires more than ordinary lack of due care.” Colwell
21   v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (quoting Farmer, 511 U.S. at 835).
22   “Deliberate indifference ‘may appear when prison officials deny, delay, or
23   intentionally interfere with medical treatment, or it may be shown by the way in which
24   prison physicians provide medical care.’” Id. (quoting Hutchinson v. United States,
25   838 F.2d 390, 394 (9th Cir. 1988)). In either case, however, the indifference to the
26   inmate’s medical needs must be substantial – negligence, inadvertence, or differences
27   in medical judgment or opinion do not rise to the level of a constitutional violation.
28   Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (negligence constituting
                                                   14
 1   medical malpractice is not sufficient to establish an Eighth Amendment violation).
 2   “The officials’ conduct must constitute “‘unnecessary and wanton infliction of pain’”
 3   before it violates the Eighth Amendment.” Hallett v. Morgan, 296 F.3d 732, 744–45
 4   (9th Cir. 2002) (citations omitted).
 5          2.     Analysis
 6          Washington appears to allege only two claims against defendant Figueroa –
 7   obstruction of justice and deliberate indifference to a serious medical need. 5 Dkt. 1 at
 8   9.
 9          As an initial matter, “obstruction of justice is not a cognizable civil claim under
10   state or federal law.” Abelyan v. OneWest Bank, etc., No. CV-09-7163-CAS (AGRx),
11   2010 WL 11507582, at *5 (C.D. Cal. Sept. 27, 2010).
12          With respect to the deliberate indifference claim, Washington alleges defendant
13   Figueroa prevented medical personnel from gathering background information
14   necessary “to adequately assess and treat him.” Dkt. 1 at 19. However, Washington
15   does not allege he received inadequate treatment as a result of defendant Figueroa’s
16   actions. Therefore, Washington has failed to allege he was deprived of an objectively
17   serious medical need. See Peralta, 744 F.3d at 1081.
18          Accordingly, Washington’s claims for obstruction of justice and deliberate
19   indifference to serious medical need against defendant Figueroa are subject to
20   dismissal.
21                                               V.
22                LEAVE TO FILE A FIRST AMENDED COMPLAINT
23          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
24   is unable to determine whether amendment would be futile, leave to amend is granted.
25   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
26
27   5 Defendant Figueroa is sued only in his individual capacity. Therefore, as discussed
28   above, Washington cannot maintain claims against defendant Figueroa in his
     individual capacity for violations of the ADA or Rehabilitation Act.
                                                15
 1   advised that the Court’s determination herein that the allegations in the Complaint are
 2   insufficient to state a particular claim should not be seen as dispositive of that claim.
 3   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
 4   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
 5   face, Plaintiff is not required to omit any claim in order to pursue this action.
 6   However, if Plaintiff asserts a claim in his First Amended Complaint that has been
 7   found to be deficient without addressing the claim’s deficiencies, then the Court,
 8   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
 9   district judge a recommendation that such claim be dismissed with prejudice for
10   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
11   the district judge as provided in the Local Rules Governing Duties of Magistrate
12   Judges.
13          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
14   service date of this Order, Plaintiff choose one of the following two options:
15          1.     Plaintiff may file a First Amended Complaint to attempt to cure the
16   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
17   blank Central District civil rights complaint form to use for filing the First
18   Amended Complaint, which the Court encourages Plaintiff to use.
19          If Plaintiff chooses to file a First Amended Complaint, he must clearly
20   designate on the face of the document that it is the “First Amended Complaint,” it
21   must bear the docket number assigned to this case, and it must be retyped or
22   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
23   include new defendants or allegations that are not reasonably related to the claims
24   asserted in the Complaint. In addition, the First Amended Complaint must be
25   complete without reference to the Complaint, or any other pleading, attachment, or
26   document.
27          An amended complaint supersedes the preceding complaint. Ferdik v.
28   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
                                                  16
 1   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
 2   leave to amend as to all his claims raised here, any claim raised in a preceding
 3   complaint is waived if it is not raised again in the First Amended Complaint.
 4   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
 5         The Court advises Plaintiff that it generally will not be well-disposed toward
 6   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
 7   that continues to include claims on which relief cannot be granted. “[A] district
 8   court’s discretion over amendments is especially broad ‘where the court has already
 9   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
10   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
11   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
12   relief cannot be granted, the First Amended Complaint will be dismissed
13   without leave to amend and with prejudice.
14         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
15   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
16   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
17   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
18         Plaintiff is explicitly cautioned that failure to timely file a First Amended
19   Complaint will result in this action being dismissed with prejudice for failure
20   to state a claim, or for failure to prosecute and/or obey Court orders pursuant
21   to Federal Rule of Civil Procedure 41(b).
22
23   Dated: March 14, 2019
24                                           HONORABLE KENLY KIYA KATO
                                             United States Magistrate Judge
25
26
27
28
                                               17
